The State of TexasAppellee




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     March 26, 2014

                                   No. 04-13-00629-CR

                                      Ismael CRUZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR5658
                         Honorable Ray Olivarri, Judge Presiding


                                     ORDER

       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to May 2, 2014.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court